DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the proximal, distal, and central bearing points must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1-21 are objected to because of the following informalities:  
Claim 1, last clause: “induce” should recite “induces”.  
. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “on the one hand...on the other hand” in the first, second and third clauses. It is unclear what is meant by these phrases in this context. Examiner recommends deleting these phrases; e.g. “said first and second internal diameters defining an internal profile of said tubular body, and comprising, 
Claim 1 recites “"central"” two times in the last clause. It is unclear why this term is put in quotes. Examiner recommends removing the quotation marks.
of the tubular body complementary to the external profile of the rod.”
Claim 3 recites “wherein the distal bearing point is formed by said distal portion comprising a tip whose external profile is complementary to the internal profile of the distal portion of the tubular body.” It is unclear whether the “distal portion” is of the tubular body or the rod. Examiner recommends amending as follows: “wherein the distal bearing point is formed by said distal portion of the rod comprising a tip whose external profile is complementary to the internal profile of the distal portion of the tubular body.”
Claim 4 recites “wherein the central bearing point is formed on an intermediate portion located between the distal portion and the proximal portion whose internal profile is complementary to the external profile of the rod.” It is unclear whether the “distal portion” is of the tubular body or the rod. Examiner recommends amending as follows: “wherein the central bearing point is formed on an intermediate portion of the tubular body located between the distal portion of the tubular body and the proximal portion of the tubular body whose internal profile is complementary to the external profile of the rod.”
Claim 8 recites “wherein the external diameter of the rod is greater than the internal diameter of the tubular body, by at least one narrowing on a distal portion.” It is unclear whether the “distal portion” is of the tubular body or the rod. It is also unclear what is meant by “by at least one narrowing”. Examiner recommends amending as follows: “wherein the external diameter of the rod is greater than the internal diameter of the tubular body at the second internal diameter of the distal portion of the tubular body.

Claim 12 recites “wherein the distal portion includes self-tapping notches”. It is unclear whether the “distal portion” is of the tubular body or the rod. Examiner recommends amending as follows: “wherein the distal portion of the tubular body includes self-tapping notches”
Claim 13 recites “wherein the distal portion includes longitudinal through-slots”. It is unclear whether the “distal portion” is of the tubular body or the rod. Examiner recommends amending as follows: “wherein the distal portion of the tubular body includes longitudinal through-slots”.
Claim 14 depends from claim 11 which does not provide proper antecedence for its limitations. Examiner recommends having claim 14 depend from claim 13, and claim 13 depend from claim 12.
Claim 15 recites “wherein the distal portion includes longitudinal non-through slots”. It is unclear whether the “distal portion” is of the tubular body or the rod. Examiner recommends amending as follows: “wherein the distal portion of the tubular body includes longitudinal non-through slots”.
Claim 18 recites “screwing the implant in the direction of the external threading”. It is unclear whether the “external threading” is of the tubular body or the rod. Examiner recommends amending as follows: “screwing the implant in the direction of the external threading of the tubular body”.
Claim 18 recites the limitation "the distance marker". There is insufficient antecedent basis for this limitation in the claim. Examiner recommends amending the claim to recite “the at least one distance marker” and having claim 18 depend from claim 16 or 17.
Claim 18 recites “screwing the implant by screwing in the direction of the second threading”. It is unclear whether the “second threading” is of the tubular body or the rod. Examiner recommends amending as follows: “screwing the implant by screwing in the direction of the external threading of the rod”.
Claim 19 recites the limitation “the cortical bone”. There is insufficient antecedent basis for this limitation in the claim. Examiner recommends amending the claim to recite “wherein the 
Claim 20 recites “unscrewing the implant in the direction of the external threading”. It is unclear whether the “external threading” is of the tubular body or the rod. Examiner recommends amending as follows: “unscrewing the implant in the direction of the external threading of the rod”.
Claim 20 recites “unscrewing the implant in the direction of the second threading”. It is unclear whether the “second threading” is of the tubular body or the rod. Examiner recommends amending as follows: “unscrewing the implant in the direction of the external threading of the tubular body”.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
Allowable Subject Matter
Claims 1-21 are rejected under 35 U.S.C. 112, second paragraph, as stated above, but would be allowable if rewritten to correct the indefiniteness.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 1, Lee et al. (US 2008/0039846) discloses an osseous anchoring implant (80, FIG. 8), comprising: an expandable sleeve (10) extending between a proximal portion having a first internal diameter (diameter of 14), and adistal portion having a second internal diameter (diameter of 12) smaller than said first internal diameter (FIG. 1), these two portions defining a longitudinal axis and said first and second internal diameters defining an internal profile of said expandable sleeve (FIG. 1), and comprising, at least a first threading (15) inside the expandable sleeve and, at least a second threading (141) outside the expandable sleeve; a screw (60, FIG. 6) extending between a proximal portion and a distal portion on an axis collinear with the axis and having, along said longitudinal axis, an 
However, the prior art, alone or in combination, fails to teach wherein the screw pitch of the screw thread is reversed relative to said second external threading of the expandable sleeve.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLIVIA C CHANG whose telephone number is (571) 270-5017. The examiner can normally be reached Monday-Friday, 7:30AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, KEVIN TRUONG, at (571) 272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, seehttp://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OLIVIA C CHANG/Primary Examiner, Art Unit 3775